Name: Council Regulation (EEC) No 1457/86 of 13 May 1986 fixing the target prices and intervention prices for colza, rape and sunflower seed for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 133/ 12 Official Journal of the European Communities 21. 5. 86 COUNCIL REGULATION (EEC) No 1457/86 of 13 May 1986 fixing the target prices and intervention prices for colza, rape and sunflower seed for the 1986/87 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal , and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( x), as last amended by Regulation (EEC) No 1454/86 (2), and in particular the third subparagraph of Article 22 (4) and Article 24a (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (*), Whereas, when the target prices and intervention prices for colza, rape and sunflower seed are fixed, account should be taken of the objectives of the common agricul ­ tural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intevention price must be fixed in accord ­ ance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136/66/EEC ; Whereas the prices of colza, rape and sunflower seed must be fixed for specific standard qualities ; whereas the latter should be laid down in relation to the average qualities of the seeds harvested in the Community ; whereas for colza and rape seed the quality laid down for the 1985/ 86 marketing year meets these requirements and can accordingly be used for 1986/87 ; whereas for sunflower seed the quality laid down for the 1985/86 marketing year can be retained for 1986/87 , except that the oil content must be increased ; Whereas the supplement to be applied to the target and intervention prices for 'double zero' colza and rape seed must be fixed in accordance with the criteria laid down in Article 24a of Regulation No 136/66/EEC ; Whereas under Articles 68 and 236 of the Act of Accession prices in Spain and Portugal have been set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) and Article 238 ( 1 ) of the Act of Accession , these prices should be aligned on the common prices each year at the beginning of the marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the target prices and the intervention prices for colza, rape and sunflower seed shall be as follows : (a) target price for colza and rape seed :  46,41 ECU/ 100 kg for the Community of Ten,  40,89 ECU/ 100 kg for Spain,  46,41 ECU/ 100 kg for Portugal ; (b) intervention price for colza and rape seed :  42,15 ECU/ 100 kg for the Community of Ten,  36,63 ECU/ 100 kg for Spain,  42,15 ECU/ 100 kg for Portugal ; (c) target price for sunflower seed :  58,35 ECU/ 100 kg for the Community of Ten,  42,83 ECU/ 100 kg for Spain ,  58,35 ECU/ 100 kg for Portugal ; (d) intervention price for sunflower seed :  53,47 ECU/ 100 kg for the Community of Ten,  37,95 ECU/ 100 kg for Spain,  53,47 ECU/ 100 kg for Portugal . Article 2 The prices referred to in Article 1 shall relate to seeds in bulk which are of sound and fair merchantable quality : (a) with an impurity content of 2 % and, for seeds as such, moisture and oil contents of 9 % and 40 % respectively in the case of colza and rape seed ; O OJ No 172 , 30 . 9 . 1966 , p . 3025 /66 . ( 2) See page 8 of this Official Journal . O OJ No C 85 , 14 . 4 . 1986, p. 16 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No C 118 , 20 . 5 . 1986 , p. 1 . 21.5.86 Official Journal of the European Communities No L 133/ 13 (b) with an impurity content of 2 % and, for seeds as such, moisture and oil contents of 10 % and 44 % respectively in the case of sunflower seed . Article 3 For the 1986/ 87 marketing year, the supplement to be applied to the target and intervention prices for 'double zero' colza and rape seed shall be 1,25 ECU per 100 kg . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1986 as regards colza and rape seed,  from 1 August 1986 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN